The bill was for sale for partition of lands among joint owners. The effect of the recent amendment of the statutes was discussed in Wood v. Barnett, 94 So. 338, 208 Ala. 295; Sandlin v. Anders, 98 So. 299, 210 Ala. 396; Stokes v. Stokes, (Ala. Sup.) 101 So. 885;1 Chandler v. Home Loan Co., 99 So. 723,211 Ala. 80; Clark v. Whitfield (Ala. Sup.) 105 So. 200).2 And the right of a cotenant to rents was the subject of O'Connor v. Brinsfield, 101 So. 679, 212 Ala. 68; Porter v. Henderson,86 So. 531, 204 Ala. 564; Winsett v. Winsett, 83 So. 117, 203 Ala. 373.
To maintain a bill in equity for partition or the sale of lands for division, the party complainant must have a title or a perfect equity in an interest in said lands. Code 1907, §§ 5203, 5222; Code 1923, §§ 99 9303, 9322; Stein v. McGrath, 30 So. 792, 128 Ala. 175; Wood v. Barnett, 94 So. 338, 208 Ala. 295; Betts v. Ward, 72 So. 110, 196 Ala. 248; Long v. Long, 70 So. 733, 195 Ala. 560, 561; Brown v. Feagin, 57 So. 20,174 Ala. 438, 443.
Appellee claims title through a deed purporting *Page 383 
to have been executed by Andrew Elliott in 1878, who is shown by appellee (as a witness in his own behalf) to have been in the possession of the land. And the deed from Parmalee to Elliott is of date October 31, 1874. If it was shown that the land was a part of the homestead of Elliott at the date of his conveyance, and his wife failed to join therein, the same would be void. The fact that it was a homestead is not shown, and the conveyance was of a larger tract, if it included a homestead. Goodloe v. Dean, 8 So. 197, 81 Ala. 479; De Graffenried v. Clark, 75 Ala. 425; Clark v. Allen, 6 So. 272, 87 Ala. 198. To cure the defect occasioned by the wife's failure to sign the conveyance, on October 10, 1904, she made a conveyance, and that instrument recited, among other things, a valid consideration and the relinquishment of her dower interest in said half interest in the land; that the lands had been conveyed to "J. A. Smith by my [her] husband Andrew Elliott, about the year 1878"; that "my [her] said interest in said lands attaching by virtue of my [her] being the wife of the said Andrew Elliott during his ownership of said lands"; and concludes with the habendum clause, "To have and to hold the said dower interest to the said J. A. Smith, his heirs and assigns forever."
It is established in this jurisdiction that a deed to the homestead without the wife joining therein, or to which the signature of the wife is not properly acknowledged, passes no title. Lewis v. Lewis, 77 So. 406, 201 Ala. 112; Wallace v. Feibelman, 60 So. 290, 179 Ala. 589; Clark v. Bird, 48 So. 359,158 Ala. 278, 132 Am. St. Rep. 25; McGhee v. Wilson, 20 So. 619, 111 Ala. 615, 56 Am. St. Rep. 72; Parks v. Barnett, 16 So. 136, 104 Ala. 438; Alford v. Lehman, 76 Ala. 526; McGuire v. Van Pelt, 55 Ala. 344; Miller v. Marx, 55 Ala. 338. And a deed reciting a relinquishment of right of dower is ineffectual as a conveyance of a homestead. Long v. Mostyn, 65 Ala. 543; Thompson v. Sheppard, 5 So. 334, 85 Ala. 611; Burrows v. Pickens, 29 So. 694, 129 Ala. 648; Penny v. B.  A. Mortg. Co., 31 So. 96, 132 Ala. 357. The testimony is not sufficient to show a void conveyance by Elliott to Smith, and shows the wife had also relinquished her dower interest. The evidence shows that when Smith "bought out" Elliott the latter moved to Texas, in the spring of 1879, and later died. Complainant's evidence was to the effect that during the past 25 years his tenants "have lived in the house that we supposed was an undivided proposition," and cultivated portions of the land, and that he was living there when "Phillips moved in on him"; that when complainant moved out of the house his tenant moved in and held the same till Phillips moved "in on him."
The deed to Smith passed the legal title, subject to the dower right of the wife, which was extinguished by her conveyance, and certainly by her death.
Neither of the parties shows title back to the United States. Their respective possessory acts are important in determining their respective rights. The possession of the parties was not inconsistent with that of joint ownership. The rent notes of Smith to Phillips were those of a tenant in common renting from a cotenant, and when the relation terminated by expiration of the rental period, Smith was restored to his former position and right as a tenant in common. Long v. Grant, 50 So. 914,163 Ala. 507, 136 Am. St. Rep. 86.
The decree of the circuit court, in equity, is in error in holding:
"That the complainant is entitled to have paid to him out of the proceeds of the sale of the land an amount equivalent to one-half of all rents which have been received by any of the parties since the complainant became a tenant in common with the respondents, but not until after taxes which have been paid by the respondents on said land have been deducted from such proceeds."
The allowance of accounting for use or rents was not in accord with the authorities. There was no actual ouster by a joint tenant, or a depreciating of the corpus of the joint estate by its use. As to rents allowed the decree is corrected. O'Connor v. Brinsfield, 101 So. 679, 212 Ala. 68; Porter v. Henderson, 86 So. 531, 204 Ala. 564; Winsett v. Winsett,83 So. 117, 203 Ala. 373.
The decree of the circuit court, in equity, as corrected, is affirmed.
Corrected and affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
1 212 Ala. 190.
2 213 Ala. 441.